DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed November 5, 2020. Claims 1-20 remain pending and are under consideration.

Response to Amendment and Arguments
The amendment filed November 5th, 2020 has been entered. 
Applicant’s argument with respect to the rejection of claim 5 under 35 U.S.C. 112(b) has been fully considered and is persuasive due to the amendment to claim 5.
Applicant’s arguments with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 11, and 20.  Therefore, the rejections have been withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “searching one or more child nodes of a first set of levels of the key-value store tree data structure based on a first portion of the particular key, the first portion being less than all of the particular key; and in response to determining that at least one 
The closest prior art of record, Vemulapati et al. (US 2016/0335299) teaches traversal of a tree data structure to reach a particular leaf node using a portion of the query key. A key can have multiple sub-keys that each correspond to a level in the tree. In a sub-tree traversal, the processor can iterate through sub-keys of the prefix of a query key (¶ [0019], [0023] - [0025], [0049] – [0054] and FIG. 2). 
Bentkofsky et al. (US 2012/0278335) teaches traversal of an index tree using partial keys. A partial search key is computed from the search key. The partial search key is used to navigate from the root node down until a record associated with the search key is found. A partial search key is recomputed for each comparison (¶ [0048]-[0054]).
Bagwell (“Ideal Hash Trees”, Pub. 2001) teaches adding 5 bits of a hash key at a time until the terminating key value pair is found (Section 3.1).
The specific limitations “searching one or more child nodes of a first set of levels of the key-value store tree data structure based on a first portion of the particular key, the first portion being less than all of the particular key; and in response to determining that at least one child node of the first set of levels of the key-value store tree data structure does not comprise the particular key-value pair, searching one or more child nodes of a second set of levels of the key-value store tree data structure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        02/10/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156